Citation Nr: 0427180	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  01-01 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis. 

3.  Entitlement to service connection for a skin disability, 
to include chloracne and skin rash, as due to exposure to 
herbicides.

4.  Entitlement to service connection for a neurological 
disability of the right arm.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an effective date earlier than April 29, 
1997, for the grant of service connection for paranoid 
schizophrenia.

7.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

9.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter, Esq.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

The claims concerning tinnitus, sinusitis, a neurological 
disability of the right arm, hypertension, and peripheral 
neuropathy of the lower extremities come to the Board of 
Veterans' Appeals (Board) from a September 2003 RO rating 
decision.  The veteran filed a notice of disagreement in 
November 2003, the RO issued a statement of the case in March 
2004, and the veteran perfected his appeals in April 2004.  
The claim concerning hearing loss arises from a September 
2000 rating decision, with which the veteran filed a notice 
of disagreement later that month.  The RO issued a statement 
of the case in November 2000 and the veteran perfected his 
appeal in December 2000.

The claim concerning a skin disability arises from an October 
1988 rating decision.  The veteran filed a notice of 
disagreement in November 1988, the RO issued a statement of 
the case in January 1989, and the veteran perfected his 
appeal later that month.  The claim concerning paranoid 
schizophrenia arises from a July 1999 rating decision.  The 
veteran filed a notice of disagreement with the effective 
date assigned for the grant of service connection for this 
disability in April 2000, a statement of the case was issued 
in December 2000, and the appeal was perfected in February 
2001.

As detailed below, the Board is reopening the claims for 
service connection for tinnitus and sinusitis, and is 
remanding them for additional development, along with the 
claims for initial ratings in excess of 10 percent for 
peripheral neuropathy of the lower extremities. These claims 
are being REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The veteran was last denied service connection for 
tinnitus by a March 1991 Board decision; evidence received 
since the March 1991 Board decision has not been considered 
previously and is so significant that it must be reviewed in 
connection with the current claim.

2.  The veteran was last denied service connection for 
sinusitis by a March 1991 Board decision; evidence received 
since the March 1991 Board decision has not been considered 
previously and is so significant that it must be reviewed in 
connection with the current claim.

3.  The preponderance of the evidence is that any current 
neurological disability of the right arm was not caused by 
any incident of service, nor was it manifested to a 
compensable degree within one year of separation from active 
duty.

4.  The preponderance of the evidence is that any current 
hypertension was not caused by any incident of service, nor 
was manifested to a compensable degree within one year of 
separation from active duty.

5.  The veteran alleges he has chloracne and a skin rash due 
to exposure to herbicides during his Vietnam service.  Acne 
or chloracne was not manifest to a compensable degree within 
a year of Vietnam service, and any current skin problems 
began years after service and were not caused by any incident 
of service including herbicide agents in Vietnam.

6.  At the time service connection for paranoid schizophrenia 
was granted in July 1999, the veteran had a pending claim for 
service connection for a psychiatric disability other than 
post-traumatic stress disorder (PTSD); he had sought VA 
outpatient treatment for this condition on April 16, 1993, 
and in January 1994, filed a claim for service connection for 
a psychiatric condition other than PTSD.

7.  The veteran is shown to have had no worse than Level III 
hearing loss for VA purposes in each ear.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
March 1991 final Board decision, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2003); 38 C.F.R. 
§§ 3.156(a) (as effective prior to August 29, 2001). 

2.  New and material evidence has been presented since the 
March 1991 final Board decision, and the claim for service 
connection for sinusitis is reopened.  38 U.S.C.A. §§ 5108, 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2003); 38 C.F.R. 
§§ 3.156(a) (as effective prior to August 29, 2001). 

3.  A neurological disability of the right arm was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003). 

4.  Hypertension was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003). 

5.  A skin disability (to include chloracne and skin rash), 
alleged to be due to herbicide exposure, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

6.  An effective date of April 16, 1993, for the grant of 
service connection for paranoid schizophrenia, is warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003)

7.  The criteria for a compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86,  
Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As detailed below, the Board is denying the claims concerning 
service connection for a neurological disability of the right 
arm, hypertension, and a skin disability (to include 
chloracne and skin rash), as well as the claim for a 
compensable rating of bilateral hearing loss.  With regard to 
these claims, the Board will first consider whether VA has 
fulfilled its pertinent duties to notify and assist under the 
Veterans Claims Assistance Act of 2000.  The remaining claims 
are either being granted (and thus any failure in notifying 
or assisting the veteran is harmless) or are being remanded 
for additional evidentiary development.

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letters dated in April 2003 and June 2003, where the 
RO essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in her possession that pertained to the claims.  Thereafter, 
by a September 2003 rating decision, the RO denied the 
veteran's claims.

During the course of this appeal, the veteran was also sent 
numerous development letters, notices of rating decisions, a 
statement of the case and supplemental statements of the 
case.  These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claims could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claims.  

With regard to the veteran's claim for service connection for 
a skin disability as due to exposure to herbicides, the Board 
acknowledges that because this issue arises from an October 
1988 rating decision, the veteran could not have possibly 
received VCAA notice beforehand.  However, because VCAA 
notice was obviously not mandated at the time of this initial 
decision, the RO did not err in failing to provide such 
notice at that time.  Nevertheless, the veteran has the right 
to VCAA content-complying notice and proper subsequent VA 
process.  Id. at 120.  In this case, the veteran received his 
VCAA-complying notice (in the April 2003 letter) and 
subsequent VA process (in the September 2003 rating 
decision).  Therefore, the duty to notify has been fulfilled.

During the course of this appeal, the RO has obtained and 
reviewed pertinent service, VA, and private medical records.  
The Board is satisfied that VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

The veteran underwent VA examinations in August 2000 and 
September 2003 and the reports of these examinations (as well 
as prior relevant VA and private examination reports) were 
carefully reviewed by the Board.  VA has made a reasonable 
effort to have the veteran examined when it was necessary 
(regarding the claims for service connection, the evidence 
simply did not warrant current VA examination).  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding these claims, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

II.  New and material evidence to reopen the claims  
for service connection for tinnitus and sinusitis

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claims to reopen (contained in a written 
statement filed in September 2000) were already pending on 
the effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, these claims are decided 
under the older version of the regulations, which reads as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (as effective prior to August 29, 2001).

In a March 1991 decision, the Board denied service connection 
for tinnitus because there was no diagnosis of tinnitus 
either in service or thereafter.  In the same decision, the 
Board denied service connection for sinusitis because the 
sinusitis exhibited in service (February 1969) was acute and 
transitory and did not result in chronic disability, and 
because the veteran did not have residuals of sinusitis which 
had been related to his period of active duty.  To date, the 
Chairman of the Board has not ordered reconsideration of this 
final decision. 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100. 

The evidence received subsequent to March 1991 is presumed 
credible for the purposes of reopening the claims unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995).  That evidence includes the report of a 
March 1994 private outpatient visit, after which the veteran 
was diagnosed as having tinnitus.  The evidence also includes 
the report of an October 2000 private outpatient visit, after 
which the veteran was diagnosed as having "chronic 
sinusitis" and a private medical record dated in January 
2004, in which the veteran was noted to have "chronic sinus 
problems."  

This evidence had not been considered previously and 
obviously is so significant that it must be reviewed in 
connection with the current claims for service connection for 
tinnitus and sinusitis.  The veteran has therefore presented 
new and material evidence regarding the previously denied 
claims.  Accordingly, the petitions to reopen are granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denials.  However, the claims for 
service connection for tinnitus and sinusitis - on the merits 
- are subject to further evidentiary development, as detailed 
below.

III.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection for certain chronic diseases, including 
hypertension and organic disease of the nervous system, will 
be rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A.  Neurological disability of the right arm 

At a December 1995 VA examination, the veteran was found to 
have possible mild right medial nerve entrapment at the 
wrist.  This is 25 years after service, and the service 
medical records are completely negative for any complaints or 
findings of a nerve disorder of the right upper extremity.  
Likewise, there is no evidence that the veteran had any 
organic neurological disease of the upper extremities within 
one year of separation from active duty.  Indeed, at VA 
examinations conducted in September 1988 and August 1989, the 
veteran made no complaints regarding any nerve symptoms of 
his upper extremities.  

The weight of the credible evidence demonstrates that any 
current neurological disability of the right arm was not 
caused by any incident of service.  To the extent that the 
veteran himself has claimed he currently has such a 
neurological disability which is related to service, the 
Board notes that as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for neurological disability of the right 
arm must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

Service medical records do not reflect any complaints of, or 
treatment for, high blood pressure or hypertension.  At his 
February 1968 induction examination, the veteran denied any 
history of high blood pressure.  Examination revealed a blood 
pressure of 120 systolic over 80 diastolic.  At his 
separation examination, blood pressure was 134/82.  

At a September 1988 examination for VA purposes, the veteran 
reported having had a past history of increased blood 
pressure, but said he was not taking any medication.  His 
blood pressure was 150/84 sitting and 140/84 recumbent.  No 
diagnosis of hypertension was made.  

At VA psychiatric hospitalizations in November 1990 and 
December 1990, the veteran was noted to have hypertension, 
although no blood pressure readings were included in the 
hospitalization reports.  At a January 1993 outpatient visit, 
the veteran's blood pressure was 150/76, and he was diagnosed 
as having hypertension.  He continued to seek treatment for 
hypertension and "elevated blood pressure" between April 
1993 and February 2004.

Although the veteran appears to currently have hypertension, 
this condition was first diagnosed decades after his 
separation from active duty (and there is no evidence that he 
had hypertension during active duty or within one year from 
separation).  As a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The weight of 
the evidence demonstrates that any current hypertension began 
many years after his active duty and was not caused by any 
incident of service.  As the preponderance of the evidence is 
against the claim for service connection for hypertension, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

C.  Skin disability, to include chloracne and  
skin rash, as due to exposure to herbicides

This claim was construed by the RO as being one to reopen.  
However, the claim for service connection - on the merits - 
has already been perfected (the RO denied service connection 
for rash as a residual of Agent Orange exposure by an October 
1988 rating decision, the veteran filed a notice of 
disagreement in November 1988, the RO issued a statement of 
the case in January 1989, and the veteran perfected his 
appeal later that month).  Although adjudication of the claim 
was deferred briefly in August 1990 because of changes made 
to the regulations pertaining to herbicide claims, this claim 
has remained on appeal.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, chloracne or other acneform disease consistent with 
chloracne (in pertinent part) will be rebuttably presumed to 
have been incurred in service if manifest to a compensable 
degree within one year from separation, even if there is no 
record of such disease during service:  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. 
App. 164 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The veteran claims he developed a skin disability (namely 
chloracne and skin rash) as a residual of exposure to 
herbicides based on his active duty period in Vietnam.  His 
DD Form 214 indicates that he served in Vietnam.  Therefore, 
he is entitled to a presumption of exposure to herbicide 
agents, if he has a disease listed at 38 C.F.R. 
§ 3.309(e). 

Other than treatment for a chancroid on the veteran's penis 
in April 1969, the service medical records do not reflect any 
complaints of, or treatment for, chloracne or any other skin 
symptoms.  The post-service medical evidence contains no 
diagnosis of chloracne, even within the one-year presumptive 
period.  Indeed, a VA dermatologist (in September 1988) 
examined the veteran and found that although he had tinea 
versicolor on his shoulders, chest and back since the 1970s, 
and that he had scars on his heels, he had "no Agent Orange 
skin related diseases."  No evidence has been received since 
this examination report was written which contradicts its 
conclusions.

The Board is aware of the veteran's own written statements 
and oral testimony to the effect that he has current skin 
residuals from exposure to herbicides during service in 
Vietnam; as a layman, however, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition. 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the claim for 
service connection for a skin disability, to include 
chloracne and skin rash, as due to exposure to herbicides; 
thus the benefit-of-the doubt doctrine is inapplicable, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Earlier effective date for the grant of  
service connection for paranoid schizophrenia

By a July 1999 rating decision, the RO granted service 
connection for paranoid schizophrenia and assigned a 30 
percent rating effective from April 29, 1997.  This rating 
was subsequently raised to 100 percent, and (by a December 
2000 rating decision) this evaluation was made effective from 
April 29, 1997.  The veteran (and his representative) have 
argued that the effective date for the grant of service 
connection should be as early as April 16, 1993 (a date on 
which the veteran was seen in a VA outpatient setting for 
anxiety disorder).  The Board agrees.  

Service connection generally means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In cases where a veteran served for ninety (90) 
days or more after December 31, 1946, and he develops a 
psychosis to at least a compensable degree within one year 
from date of separation from service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307 and 3.309.  If a condition noted during service is 
not shown to be chronic, continuity of symptoms sufficient to 
establish the chronic character of the condition after 
service must be present for an appropriate grant of service 
connection.  38 C.F.R. § 3.303.  

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
generally provides that the effective date for disability 
compensation will be the date of receipt of the claim or the 
date the entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

On June 10, 1988, the veteran submitted a formal claim (on a 
VA Form 21-526) for, in pertinent part, service connection 
for anxiety and depression.  By an October 1988 rating 
decision, the RO denied service connection for anxiety and 
depression.  The veteran eventually perfected an appeal on 
this claim, but he withdrew it in a written statement filed 
in April 1989. 

Subsequently, the veteran perfected an appeal concerning 
entitlement to service connection for PTSD, and this claim 
was ultimately denied by the Board in a March 1991 decision.  

The veteran next sought service connection for anxiety and 
depression (i.e., a psychiatric disability other than PTSD) 
in a written statement submitted in April 1991.  In a May 
1991 letter, the RO advised the RO that he had to submit new 
and material evidence to reopen his claim.  The veteran did 
not respond, and therefore abandoned this claim.  38 C.F.R. 
§ 3.158.  

VA medical records reflect that on April 16, 1993, the 
veteran sought outpatient treatment for adjustment disorder 
with depressed mood.  Following an examination, the 
diagnostic impressions included anxiety disorder.

In a letter received by the RO in January 1994, the veteran 
indicated that he was once again seeking service connection 
for a psychiatric disability other than PTSD.    

By a May 1997 rating decision, the RO denied service 
connection for schizophrenia.  The RO also determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for anxiety disorder.  The 
veteran perfected an appeal based on this rating decision.  

In an October 1997 decision, the Board determined that 
service connection for schizophrenia was not warranted.  
However, the Board also determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for an anxiety disorder, and it remanded this 
claim so that the RO could get updated medical records.

In an August 1998 supplemental statement of the case, the RO 
denied service connection for an anxiety disorder on the 
merits, but the Board again remanded this claim for a new VA 
examination in February 1999.

Following a June 1999 examination, a VA physician diagnosed 
the veteran as having paranoid-type schizophrenia which was 
definitely related to service.  By a July 1999 rating 
decision, the RO granted service connection for paranoid 
schizophrenia, effective from April 29, 1997.  

The veteran's representative has correctly argued that the 
effective date for the grant of service connection for 
paranoid schizophrenia should be April 16, 1993 (when the 
veteran sought VA outpatient treatment for psychiatric 
symptoms).  The date of outpatient examination will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission. 38 C.F.R. § 3.157.  Here, the RO 
received a letter from the veteran in January 1994 (within 
one year of his outpatient examination) in which he sought 
service connection for a psychiatric disability.  

While it is true that the Board denied service connection for 
schizophrenia by its October 1997 decision, the Board 
simultaneously acknowledged that the issue of service 
connection for anxiety disorder (i.e., a psychiatric 
condition other than PTSD) was still pending.  Ultimately, by 
the July 1999 rating decision, service connection for 
schizophrenia (i.e., a psychiatric condition other than PTSD) 
was granted, and the RO awarded an effective date of April 
29, 1997, which preceded the final Board decision of October 
1997.  

Although the procedural history of this case is obviously 
convoluted, it boils down to this: when service connection 
for a psychiatric disability other than PTSD was finally 
granted in July 1999, the veteran's claim for this disability 
had actually been pending since he sought VA outpatient 
psychiatric on April 16, 1993.  Because he filed a claim for 
service connection for this disability within one year of 
that treatment visit (in fact, in January 1994), the proper 
effective date for the grant of service connection for 
paranoid schizophrenia is April 16, 1993.    

V.  Compensable rating for hearing loss

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

A disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h),Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation. Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In June 2000, the veteran filed an informal claim for a 
compensable rating for hearing loss.  He has submitted the 
report of a private audiological examination conducted in 
December 1999.  This report reflects that pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
35
55
75
LEFT
20
20
45
55

Average pure tone thresholds were 46 decibels in the right 
ear and 35 decibels in the left ear.  Speech recognition 
ability was 90 percent in the right ear and 92 percent in the 
left ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the right ear (based on this 
examination) is II.  By intersecting the column in Table VI 
for average puretone decibel loss falling between 0 and 41 
with the line for percent of discrimination from 92 and 100, 
the numeric designation for the left ear is I.  Table VII 
must then be consulted for assignment of a percentage 
evaluation and assignment of a diagnostic code. With a 
numeric designation of I for the right ear and II for the 
left ear, the point of intersection on Table VII requires 
assignment (based on this examination) of a noncompensable 
percent rating under diagnostic code 6100.

At an August 2000 VA audio examination, the veteran reported 
a long history of high frequency sensorineural hearing loss 
bilaterally.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
50
65
LEFT
15
15
45
50

Average pure tone thresholds were 41 decibels in the right 
ear and 31 decibels in the left ear.  Speech recognition 
ability was 92 percent in the right ear and 90 percent in the 
left ear.  

With a numeric designation of I for the right ear and II for 
the left ear, the point of intersection on Table VII again 
requires assignment (based on this examination) of a 
noncompensable percent rating under Diagnostic Code 6100.

At a September 2003 VA audio examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
60
75
LEFT
20
25
55
55

Average pure tone thresholds were 50 decibels in the right 
ear and 39 decibels in the left ear.  Speech recognition 
ability was 98 percent in the right ear and 100 percent in 
the left ear.  With a numeric designation of I for the right 
ear and I for the left ear, the point of intersection on 
Table VII again requires assignment (based on this 
examination) of a noncompensable percent rating under 
Diagnostic Code 6100.

Although the veteran unquestionably has hearing loss, it is 
simply not of a degree that VA may compensate.  Consideration 
has been given to provisions for rating exceptional patterns 
of hearing where pure tone thresholds at each of the four 
specified frequencies is 55 decibels or more.  38 C.F.R. 
§ 4.86.  In such a case, the Roman numeral designation is to 
be determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  However, that level of hearing loss has not been 
shown in the relevant audiological test reports.  

The RO has applied the rating schedule accurately and there 
is no basis for assignment of a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

The claim of entitlement to service connection for tinnitus 
has been reopened, subject to additional evidentiary 
development. 

The claim of entitlement to service connection for sinusitis 
has been reopened, subject to additional evidentiary 
development. 

Service connection for a neurological disability of the right 
arm is denied.

Service connection for hypertension is denied.

Service connection for a skin disability (to include 
chloracne and skin rash), alleged to be due to herbicide 
exposure, is denied.

An effective date of April 16, 1993, for the grant of service 
connection for paranoid schizophrenia, is granted.

A compensable rating for bilateral hearing loss is denied. 


REMAND

Service connection for tinnitus and sinusitis

As detailed above, the claims for service connection for 
tinnitus and for sinusitis are reopened.  A VA examination 
should be conducted to ascertain the current diagnosis and 
etiology of either condition.  

Initial ratings in excess of 10 percent for peripheral 
neuropathy of the right and left lower extremities

By its September 2003 rating decision, the RO granted initial 
10 percent ratings for peripheral neuropathy of the right and 
left lower extremities.  This was primarily based on the 
report of a private neurological examination conducted in 
September 2000.  A VA neurological examination to ascertain 
the veteran's current neurological condition is obviously 
necessary.  Updated treatment records should be obtained 
prior to the examination.  Since documentation from the 
Social Security Administration (SSA) was last associated with 
the claims file in February 2000, any updated medical records 
from that agency should be obtained as well.

Accordingly, the Board remands this case for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for peripheral neuropathy of 
the lower extremities since March 2004 
(the last time VA records were associated 
with the claims folder).  Obtain records 
from each health care provider he 
identifies.  VA records obtained should 
include any notes, discharge  summaries, 
and consults.

2.  Request from the SSA any medical 
records reflecting reassessment of the 
veteran since February 2000.  Once 
obtained, permanently associate all non-
duplicative documents with the claims 
folder.

3.  Schedule a VA examination to 
determine the nature and etiology of any 
current tinnitus and sinusitis.  The 
claims folder must be reviewed by the 
examiner providing the requested opinion.  
Any tests deemed necessary (including 
audiological testing) should be 
performed.  Each examiner who provides a 
report in connection with this 
examination should clearly identify their 
level of medical training in the report 
(i.e., physician, audiologist, nurse, 
etc.).  The following questions should be 
answered and the rationale for any 
medical opinions given should be included 
in the report:

a.  Does the veteran currently have 
tinnitus and/or sinusitis?  

b.  If the veteran currently has 
tinnitus and/or sinusitis, is it at 
least as likely as not (probability 
of at least 50 percent) that either 
condition is related to service, 
including when he veteran was 
treated for sinusitis in 1969, and 
the hearing loss noted therein?  

4.  Schedule a VA neurological 
examination to determine the current 
severity of the veteran's peripheral 
neuropathy of the lower extremities.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and consultations should 
be performed and all clinical findings 
must be reported in detail.

5.  Review the examination reports to 
ensure their adequacy.  If any 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

6.  Thereafter, readjudicate the claims 
on appeal.  If any of the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case  which contains 
notice of all relevant actions taken on 
his claims, a summary of the evidence, 
and discussion of all pertinent legal 
authority.  Allow an appropriate period 
for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



